—Appeal from an order of Family Court, Wyoming County (Dadd, J.), entered August 10, 2000, which, inter alia, terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court’s determination that respondent permanently neglected her children is supported by clear and convincing evidence. The record establishes that, despite petitioner’s diligent efforts to encourage and strengthen the parental relationship, respondent failed substantially and continuously to plan for the future of the children (see, Social Services Law § 384-b [7] [a]). Petitioner developed a service plan for respondent, but she refused to attend some of the programs set forth in the plan and her attendance at the other programs set forth in the plan was sporadic. “Because she failed to make any progress in overcoming the problems that initially endangered the children and continued to prevent their safe return, the court properly found that respondent was unable to make an adequate plan for her children’s future” (Matter of Rebecca D., 222 AD2d 1092, 1092). The record supports the court’s further determination that the termination of respondent’s rights and transfer of the custody and guardianship of the children to petitioner is in the children’s best interests (see, Matter of Star Leslie W., 63 NY2d 136, 147-148). Present — Hayes, J.P., Hurlbutt, Scudder, Kehoe and Gorski, JJ.